DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 3-4, 10, and 14-17 are newly amended by the response received October 5, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 6, “the associative commutative pick” should be “the associative, commutative pick” (with comma) for antecedent basis clarity and consistency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-10 of copending Application No. 16917654 in view of Boggs et al. (Boggs) (US 5559974) in view of Carbine et al. (Carbine) (US 5630083). As an exemplary case, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are further addressed below the table.
This is a provisional nonstatutory double patenting rejection.
Claim 1 of Instant Application: 16917634
Claim 1 of Copending Application: 16917654
An apparatus, comprising: a memory configured to store 
A method, comprising: 
a sequence of microcode instructions, wherein: a subset of the sequence of microcode instructions are based on a set of idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations; and
determining whether a set of algorithmic operations can be represented using an algebraic formulation; and in response to determining that the set of algorithmic operations can be represented using the algebraic formulation, generating a sequence of idempotent semiring operations based on the set of algorithmic operations and a set of idempotent semiring operations, wherein the set of idempotent semiring operations: are part of an algebraic idempotent semiring; represent the algebraic formulation; and comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; and generating a sequence of microcode instructions based on the sequence of idempotent semiring operations, wherein the sequence of microcode instructions carries out the sequence of idempotent semiring operations, wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel.
a hardware processing device operatively coupled to the memory and comprising a set of processing units, the hardware processing device configured to: receive the sequence of microcode instructions, 

wherein: the sequence of microcode instructions carries out the set of idempotent semiring operations, 
[See above italicized limitations]
and wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel;
[See above italicized limitations]
and the set of processing units are configured for parallelized operations 

based at least in part on the algebraic formulation and the set of idempotent semiring operations; and 
[See above italicized limitations]
execute the sequence of microcode instructions in the set of processing units.



Claim 1 of the ‘654 application discloses generating the sequence of microcode instructions (see above italicized limitations) but does not disclose the limitations of claim 1 of the instant application that are directed to executing the sequence of microcode instructions (see above bolded limitations).
On the other hand, Boggs discloses an apparatus, comprising: a memory configured to store a sequence of microcode instructions (col. 1, line 63, microcode memory); a hardware processing device operatively coupled to the memory and comprising a set of processing units (col. 1, lines 53-54, execution units in the microprocessor) configured to: receive the sequence of microcode instructions (col. 1, lines 52-54, micro-operations which are executable by execution units in the microprocessor); execute the sequence of microcode instructions in the set of processing units (col. 1, lines 53-55, micro-operations which are executable by execution units within the microprocessor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boggs with claim 1 of the ‘654 application in order to achieve the functionality set forth by the microcode instructions of claim 1 of the ‘654 application. Alternatively, this modification merely entails combining prior art elements (the microcode instructions of claim 1 of the ‘654 application, and the hardware that executes microcode instructions of Boggs) according to known methods (the use of computers to execute generated instructions is known) to yield predictable results (hardware of Boggs that executes the microcode instructions of claim 1 of the ‘654 application), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not disclose that the aforementioned set of processing units are configured for parallelized operations.
On the other hand, Carbine discloses a set of processing units are configured for parallelized operations (Carbine, col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Carbine with the combination of claim 1 of the ‘654 application and Boggs in order to increase system performance (Carbine, col. 1, lines 61-62). 

All the additional limitations of instant claim 2 (which is dependent on instant claim 1, addressed above) are taught by claim 10 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 3 (which is dependent on instant claim 1, addressed above) are taught by claim 2 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 4 (which is dependent on instant claim 1, addressed above) are taught by claim 3 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 11 (which is dependent on instant claim 1, addressed above) are taught by claim 5 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 12 (which is dependent on instant claim 1, addressed above) are taught by claim 6 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 13 (which is dependent on instant claim 1, addressed above) are taught by claim 7 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).
All the additional limitations of instant claim 14 (which is dependent on instant claim 1, addressed above) are taught by claim 8 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).

Claims 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16917654 in view of Boggs et al. (Boggs) (US 5559974) in view of Carbine et al. (Carbine) (US 5630083) as applied to claim 1 above, and further in view of McWhirter (US 4727503). Note that the additional limitations of instant claims 5 and 9 are rendered obvious by McWhirter in view of the same citations and analogous rationales for obviousness set forth in the 35 USC 103 rejection of claims 5 and 9 below.
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16917654 in view of Boggs et al. (Boggs) (US 5559974) in view of Carbine et al. (Carbine) (US 5630083) as applied to claim 1 above, and further in view of Fahs et al. (Fahs) (US 20120089792 A1). Note that the additional limitations of instant claims 6-7 are rendered obvious by Fahs in view of the same citations and analogous rationales for obviousness set forth in the 35 USC 103 rejection of claims 6-7 below.
Claims 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16917654 in view of Boggs et al. (Boggs) (US 5559974) in view of Carbine et al. (Carbine) (US 5630083) as applied to claim 1 above, and further in view of Rockoff (US 5511212). Note that the additional limitations of instant claims 8 and 10 are rendered obvious by Rockoff in view of the same citations and analogous rationales for obviousness set forth in the 35 USC 103 rejection of claims 8 and 10 below.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (or claim 9) of copending Application No. 16917654 in view of Carbine et al. (Carbine) (US 5630083).
Regarding claim 15, claim 1 of the ‘654 application discloses generating the sequence of microcode instructions (see italicized limitations associated with claim 1) but does not disclose the limitations of claim 15 of the instant application that are directed to executing the sequence of microcode instructions.
On the other hand, Carbine discloses executing the sequence of microcode instructions in a set of processing units of a hardware processing device (col. 1, lines 54-55, micro-operations which are executable by execution units within the microprocessor), wherein the set of processing units are configured for parallelized operations (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Carbine with claim 1 of the ‘654 application in order to achieve the functionality set forth by the microcode instructions of claim 1 of the ‘654 application. Alternatively, this modification merely entails combining prior art elements (the microcode instructions of claim 1 of the ‘654 application, and the hardware that executes microcode instructions of Carbine) according to known methods (the use of computers to execute generated instructions is known) to yield predictable results (hardware of Carbine that executes the microcode instructions of claim 1 of the ‘654 application), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

All the additional limitations of instant claim 16 (which is dependent on instant claim 15, addressed above) are taught by claim 2 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).

All the additional limitations of instant claim 17 (which is dependent on instant claim 15, addressed above) are taught by claim 3 of the ‘654 application (which is dependent on claim 1 of the ‘654 application, likewise addressed above).

Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (or claim 9) of copending Application No. 16917654 in view of Carbine et al. (Carbine) (US 5630083) as applied to claim 15 above, and further in view of McWhirter (US 4727503). Note that the additional limitations of instant claims 18-20 are rendered obvious by McWhirter in view of the same citations and analogous rationales for obviousness set forth in the 35 USC 103 rejection of claims 18-20 below.

Claim 1 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16917654 in view of Boggs et al. (Boggs) (US 5559974). (The additional limitations of dependent claim 9 of the ‘654 application preclude the necessity of Carbine as used in the above rejection of claim 1). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel” in lines 13-16. However, the original disclosure does not appear to provide support for this limitation. For example, while the original disclosure (e.g., paragraph [0033]) discloses that a sequence of microcode instructions may “indicate” an order for the instructions and/or may indicate which instructions may be performed in parallel, the original disclosure does not appear to provide support for the concept that the sequence of microcode instructions “includes” an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel.
Claim 1 recites the limitation “the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation and the set of idempotent semiring operations” in lines 17-19. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0098]) does not appear to provide support for both a) the set of processing units are configured for parallelized operations based fully on the algebraic formulation and the set of idempotent semiring operations, and b) the set of processing units are configured for parallelized operations based not only on the algebraic formulation and the set of idempotent semiring operations, but also another factor. Examiner notes that both “a)” and “b)” must be supported by the original disclosure in view of the newly recited “at least in part” language. 
Claims 2-14 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 15 recites the limitation “the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel” in lines 13-15. However, the original disclosure does not appear to provide support for this limitation. For example, while the original disclosure (e.g., paragraph [0033]) discloses that a sequence of microcode instructions may “indicate” an order for the instructions and/or may indicate which instructions may be performed in parallel, the original disclosure does not appear to provide support for the concept that the sequence of microcode instructions “includes” an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel.
Claim 15 recites the limitation “the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation and the set of idempotent semiring operations” in lines 17-19. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0098]) does not appear to provide support for both a) the set of processing units are configured for parallelized operations based fully on the algebraic formulation and the set of idempotent semiring operations, and b) the set of processing units are configured for parallelized operations based not only on the algebraic formulation and the set of idempotent semiring operations, but also another factor. Examiner notes that both “a)” and “b)” must be supported by the original disclosure in view of the newly recited “at least in part” language. 
Claims 16-20 are rejected for failing to alleviate the rejections of claim 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “each of the set of idempotent semiring operations comprises one of an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation” in lines 2-5. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). For the purposes of this office action, Examiner is interpreting the aforementioned limitation as “each of the set of idempotent semiring operations is one of an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation”.

Claim 14 recites the limitation “the algebraic idempotent semiring comprises one of: a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring” in lines 1-3. However, a Markush grouping is a closed group of alternatives. If a Markush grouping requires an element selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). For the purposes of this office action, Examiner is interpreting the aforementioned limitation as “the algebraic idempotent semiring is one of: a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring”.

Claim 17 recites the limitation “each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation” in lines 2-5. However, it is indefinite as to how, in the context of the instant application, one operation comprises a plurality of operations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs et al. (Boggs) (US 5559974) in view of Carbine et al. (Carbine) (US 5630083) in view of Litvinov (The Maslov dequantization, idempotent and tropical mathematics: A brief introduction).
Consider claim 1, Boggs discloses an apparatus comprising: a memory (col. 1, line 63, microcode memory) configured to store a sequence of microcode instructions (col. 1, lines 52-53, microoperations), wherein: a subset of the sequence of microcode instructions are based on a set of operations (col. 1, lines 43-44, a particular sequence of operations); a hardware processing device operatively coupled to the memory and comprising a set of processing units (col. 1, lines 53-54, execution units in the microprocessor), the hardware processing device configured to: receive the sequence of microcode instructions (col. 1, lines 52-54, micro-operations which are executable by execution units in the microprocessor), wherein: the sequence of microcode instructions carries out the set of operations, and wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed; and the set of processing units are configured for operations based at least in part on the set of operations (col. 1, lines 40-54, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units in the microprocessor); and execute the sequence of microcode instructions in the set of processing units (col. 1, lines 53-55, micro-operations which are executable by execution units within the microprocessor).
However, Boggs does not disclose that the aforementioned set of processing units are configured for parallelized operations and microcode instructions being performed in parallel. Boggs also does not disclose the set of operations are idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations, and the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation as well.
On the other hand, Carbine discloses a set of processing units are configured for parallelized operations and microcode instructions being performed in parallel (Carbine, col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Carbine with the invention of Boggs in order to increase system performance (Carbine, col. 1, lines 61-62)
However, the combination thus far does not disclose the set of operations are idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations.
	On the other hand, Litvinov discloses a set of operations are idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations (page 2, first paragraph, for example).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the combination of Boggs and Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (the computing apparatus which executes operations of the combination of Boggs and Carbine, and Litvinov’s idempotent semiring operations) according to known methods (the use of computers to perform operations is known) to yield predictable results (the computing apparatus of the combination of Boggs and Carbine, supporting Litvinov’s idempotent semiring operations), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Litvinov’s teaching of a set of operations being idempotent semiring operations in particular, which represent an algebraic formulation, when applied to the combination of Boggs and Carbine wherein the set of processing units are configured for parallelized operations based at least in part on the set of operations, results in the overall claim limitation that the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation and the set of idempotent semiring operations.

Consider claim 2, the overall combination entails the sequence of microcode instructions are executed in parallel in the set of processing units (Carbine, col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).

Consider claim 3, the overall combination entails the hardware processing device is further configured to: receive an indication that a second set of idempotent semiring operations should be used, wherein: the second set of idempotent semiring operations represent a second algebraic formulation; and the second set of idempotent semiring operations are part of a second algebraic idempotent semiring; receive a second sequence of microcode instructions, wherein the second sequence of microcode instructions are generated based on the second set of idempotent semiring operations; and execute the second sequence of microcode instructions, wherein the set of processing units are further configured for operations based on the second algebraic formulation and the second set of idempotent semiring operations (Boggs, col. 1, lines 40-54, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units in the microprocessor; Litvinov, page 2, first paragraph, for example).

Consider claim 4, the overall combination entails each of the set of idempotent semiring operations comprises one of an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; the associative commutative pick operation selects a value from a first plurality of values; and the associative tally operation generates a generalized product of a second plurality of values (Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Consider claim 11, the overall combination entails the set of algorithmic operations comprise operations for determining a solution for a dynamic programming problem (Litvinov, page 8, section 6, first paragraph, line 12, dynamic programming).

Consider claim 14, the overall combination entails the algebraic idempotent semiring comprises one of: a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring (Litvinov, page 5, section 3, tropical semirings).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Carbine, and Litvinov as applied to claim 1 above, and further in view of McWhirter (US 4727503).
Consider claim 5, the combination thus far entails the set of processing units comprises a set of data processing units (Boggs, col. 1, line 40, process information) but does not entail the hardware processing device comprises a systolic array.
On the other hand, McWhirter discloses a systolic array (col. 1, line 9, systolic arrays are known).
McWhirter’s teaching has the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits (McWhirter, col. 1, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McWhirter with the combination of Boggs, Carbine, and Litvinov in order to gain the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits.

Consider claim 9, the combination thus far does not entail each processing unit of the set of processing units provides a partial result to a respective next processing unit.
On the other hand, McWhirter discloses each processing unit of a set of processing units provides a partial result to a respective next processing unit (col. 1, lines 14-23, the operation of the array as a whole depends on the function of individual cells and the interconnection scheme, the only external control required being a clock. The term "systolic" arises from the clock "pumping" the operation of the array. The basic advantage of systolic arrays is that complex operations may be performed by arrays of comparatively simple processing cells having defined functions and appropriate interconnections, preferably nearest-neighbour interconnections only; col. 1, lines 26-30, systolic arrays are particularly suitable for performing pipelined operations. A sequence of operations is said to be pipelined if an element of a data stream can enter the sequence before the preceding element has left it).
McWhirter’s teaching has the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits (McWhirter, col. 1, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McWhirter with the combination of Boggs, Carbine, and Litvinov in order to gain the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Carbine, and Litvinov as applied to claim 1 above, and further in view of Fahs et al. (Fahs) (US 20120089792 A1).
Consider claim 6, the combination thus far does not entail the hardware processing device comprises a single instruction multiple thread (SIMT) architecture.
On the other hand, Fahs discloses a single instruction multiple thread (SIMT) architecture ([0005], line 2, single-instruction multiple-thread (SIMT)).
Fahs’s teaching results in the benefit that parallel execution of a large number of generally synchronized threads is performed, using a common instruction unit where different threads may follow divergent execution paths through a given thread program (Fahs, [0005], lines 7-11), which increases system performance relative to non-parallel execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fahs with the combination of Boggs, Carbine, and Litvinov in order to result in the benefit that parallel execution of a large number of generally synchronized threads is performed, using a common instruction unit where different threads may follow divergent execution paths through a given thread program, which increases system performance relative to non-parallel execution. Alternatively, this modification merely entails applying a known technique (SIMT, as explicitly disclosed by Fahs but also widely known to one of ordinary skill in the art) to a known device (method, or product) ready for improvement (the combination of Boggs, Carbine, and Litvinov) to yield predictable results (the combination of Boggs, Carbine, and Litvinov, which implements SIMT, leading to improvements associated with SIMT as cited above), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 7, the combination thus far does not entail the hardware processing device comprises a single instruction multiple data (SIMD) architecture.
On the other hand, Fahs discloses a single instruction multiple data (SIMD) architecture ([0005], lines 2-3, single-instruction multiple-data (SIMD)).
Fahs’s teaching results in the benefit that the same instructions are performed on various data sets in a highly parallel manner (Fahs, [0005], lines 5-7), which increases system performance relative to non-parallel execution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fahs with the combination of Boggs, Carbine, and Litvinov in order to result in the benefit that the same instructions are performed on various data sets in a highly parallel manner, which increases system performance relative to non-parallel execution. Alternatively, this modification merely entails applying a known technique (SIMD, as explicitly disclosed by Fahs but also widely known to one of ordinary skill in the art) to a known device (method, or product) ready for improvement (the combination of Boggs, Carbine, and Litvinov) to yield predictable results (the combination of Boggs, Carbine, and Litvinov, which implements SIMD, leading to improvements associated with SIMD as cited above), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Carbine, and Litvinov as applied to claim 1 above, and further in view of Rockoff (US 5511212).
Consider claim 8, the combination thus far does not entail the hardware processing device comprises a multiple instruction multiple data (MIMD) architecture.
On the other hand, Rockoff discloses a multiple instruction multiple data (MIMD) architecture (col. 2, lines 4-5, multiple-instruction stream, multiple-data stream (MIMD)).
Rockoff’s teaching increases throughput (Rockoff, col. 2, line 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rockoff with the combination of Boggs, Carbine, and Litvinov in order to increase throughput. Alternatively, this modification merely entails applying a known technique (MIMD, as explicitly disclosed by Rockoff but also widely known to one of ordinary skill in the art) to a known device (method, or product) ready for improvement (the combination of Boggs, Carbine, and Litvinov) to yield predictable results (the combination of Boggs, Carbine, and Litvinov, which implements MIMD, leading to improvements associated with MIMD as cited above), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 10, the combination thus far does not entail each processing unit of the set of processing units comprises a memory configured to store an operand.
On the other hand, Rockoff discloses entails each processing unit of a set of processing units comprises a memory configured to store an operand (Rockoff, col. 2, lines 4-5, multiple-instruction stream, multiple-data stream (MIMD), wherein each PE possesses data storage).
Rockoff’s teaching increases throughput (Rockoff, col. 2, line 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rockoff with the combination of Boggs, Carbine, and Litvinov in order to increase throughput. Alternatively, this modification merely entails applying a known technique (MIMD, wherein each PE possesses data storage, as explicitly disclosed by Rockoff but also widely known to one of ordinary skill in the art) to a known device (method, or product) ready for improvement (the combination of Boggs, Carbine, and Litvinov) to yield predictable results (the combination of Boggs, Carbine, and Litvinov, which implements MIMD, wherein each PE possesses data storage, leading to improvements associated with MIMD as cited above), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Carbine, and Litvinov as applied to claim 1 above, and further in view of Mytkowicz et al. (Mytkowicz) (US 20150106783).
Consider claim 12, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences.
On the other hand, Mytkowicz discloses algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences ([0016], lines 19-27, the Needleman-Wunsch algorithm is used in bioinformatics to align protein or nucleotide sequences. The Smith-Waterman algorithm performs local sequence alignment, e.g., for determining similar regions between two strings or nucleotide or protein sequences. These example dynamic programming problems and/or algorithms and other dynamic programming problems and/or algorithms may be used in association with the techniques and/or systems described herein.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mytkowicz with the combination of Boggs, Carbine, and Litvinov, in view of the usefulness of aligning nucleotide sequences in its associated art. Alternatively, this modification merely entails combining prior art elements (the computing apparatus of the combination of Boggs, Carbine, and Litvinov, and Mytkowicz’s teaching of aligning nucleotide sequences) according to known methods (the use of computers to perform operations is known) to yield predictable results (the computing apparatus of the combination of Boggs, Carbine, and Litvinov, used for aligning nucleotide sequences, as taught by Mytkowicz), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boggs, Carbine, and Litvinov as applied to claim 1 above, and further in view of Chen et al. (Chen) (US 20070265826 A1).
Consider claim 13, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for a maximum likelihood decoder.
On the other hand, Chen discloses determining a solution for a maximum likelihood decoder ([0073], lines 2-4, all operations are preferably performed using the tropical semiring as is consistent with Viterbi decoding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the combination of Boggs, Carbine, and Litvinov, in view of the well-known usefulness of Viterbi decoding (e.g., in wireless communications, speech recognition, machine translation, and so forth). Alternatively, this modification merely entails combining prior art elements (the computing apparatus of the combination of Boggs, Carbine, and Litvinov, and Chen’s teaching of a maximum likelihood decoder) according to known methods (the use of computers to perform operations is known) to yield predictable results (the computing apparatus of the combination of Boggs, Carbine, and Litvinov, used for determining a solution for a maximum likelihood decoder, as taught by Chen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine et al. (Carbine) (US 5630083) in view of Litvinov (The Maslov dequantization, idempotent and tropical mathematics: A brief introduction).
Consider claim 15, Carbine discloses a method comprising: obtaining a sequence of microcode instructions (col. 1, lines 53-54, microoperations), wherein: a subset of the sequence of microcode instructions are based on a set of operations (col. 1, lines 44-45, a particular sequence of operations); the sequence of microcode instructions carries out the set of operations, and wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel; and executing the sequence of microcode instructions in a set of processing units of a hardware processing device (col. 1, lines 54-55, micro-operations which are executable by execution units within the microprocessor; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths), wherein the set of processing units are configured for parallelized operations based at least in part on the set of operations (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
However, Carbine does not disclose the set of operations are idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; the set of idempotent semiring operations comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations, and the set of processing units are configured for parallelized operations based on the algebraic formulation as well.
On the other hand, Litvinov discloses a set of operations are idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; the set of idempotent semiring operations comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; and the set of idempotent semiring operations represent the algebraic formulation representing a set of algorithmic operations (page 2, first paragraph, and page 3, section 2, for example, for example).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the invention of Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (the invention of Carbine, and Litvinov’s idempotent semiring operations) according to known methods (the use of computers to perform operations is known) to yield predictable results (the invention of Carbine, supporting Litvinov’s idempotent semiring operations), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Litvinov’s teaching of a set of operations being idempotent semiring operations in particular, which represent an algebraic formulation, when applied to the invention of Carbine wherein the set of processing units are configured for parallelized operations based at least in part on the set of operations, results in the overall claim limitation that the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation and the set of idempotent semiring operations.

Consider claim 16, the overall combination entails receiving an indication that a second set of idempotent semiring operations should be used, wherein: the second set of idempotent semiring operations represent a second algebraic formulation; and the second set of idempotent semiring operations are part of a second algebraic idempotent semiring; obtaining a second sequence of microcode instructions, wherein the second sequence of microcode instructions are generated based on the second set of idempotent semiring operations; and executing the second sequence of microcode instructions, wherein the set of processing units are further configured for operations based on the second algebraic formulation and the second set of idempotent semiring operations. (Carbine, col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; Litvinov, page 2, first paragraph, for example)

Consider claim 17, the overall combination entails each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; the associative, commutative pick operation selects a value from a first plurality of values; and the associative tally operation generates a generalized product of a second plurality of values (Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine and Litvinov as applied to claim 15 above, and further in view of McWhirter (US 4727503).
Consider claim 18, the combination thus far entails the set of processing units comprises a set of data processing units (Carbine, col. 1, line 41, process information) but does not entail the hardware processing device comprises a systolic array.
On the other hand, McWhirter discloses a systolic array (col. 1, line 9, systolic arrays are known).
McWhirter’s teaching has the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits (McWhirter, col. 1, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McWhirter with the combination of Carbine and Litvinov in order to gain the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits.

Consider claim 19, the combination thus far does not entail each processing unit of the set of processing units provides a partial result to a respective next processing unit.
On the other hand, McWhirter discloses each processing unit of a set of processing units provides a partial result to a respective next processing unit (col. 1, lines 14-23, the operation of the array as a whole depends on the function of individual cells and the interconnection scheme, the only external control required being a clock. The term "systolic" arises from the clock "pumping" the operation of the array. The basic advantage of systolic arrays is that complex operations may be performed by arrays of comparatively simple processing cells having defined functions and appropriate interconnections, preferably nearest-neighbour interconnections only; col. 1, lines 26-30, systolic arrays are particularly suitable for performing pipelined operations. A sequence of operations is said to be pipelined if an element of a data stream can enter the sequence before the preceding element has left it).
McWhirter’s teaching has the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits (McWhirter, col. 1, lines 18-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McWhirter with the combination of Carbine and Litvinov in order to gain the advantage that complex operations may be performed by arrays of comparatively simple processing cells, which is highly applicable to the construction of very large scale integrated (VLSI) circuits.

Consider claim 20, the overall combination entails each processing unit of the set of processing units comprises a memory configured to store an operand (McWhirter, col. 2, lines 9-10, stored in a corresponding processing cell of the systolic array; col. 2, line 32, stored value).

Response to Arguments
Applicant on page 11 argues: “The Specification was objected to for minor informalities. Appropriate correction is made on the corresponding marked-up and clean versions of the REPLACEMENT Specification submitted herewith, thus the objection is moot.”
In view of the aforementioned amendments to the specification, the previously presented objections to the specification are withdrawn.

Applicant on page 11 argues: “The Drawings were objected to for minor informalities. Appropriate correction is made on the attached REPLACEMENT SHEETS, thus the objections are moot.”
In view of the aforementioned amendments to the drawings, the previously presented objections to the drawings are withdrawn.

Applicant on page 12 argues: “Claim 1-14 were rejected for minor informalities. Appropriate correction is made herein, thus the objections are moot.”
In view of the aforementioned amendments to the claims, the previously presented objections to the claims are withdrawn.

Applicant on page 12 argues: “In view of the foregoing amendments, the rejection under 35 U.S.C. § 112(b) has been overcome and should be withdrawn. Notice to that effect is respectfully requested.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable; see the Claim Rejections - 35 USC § 112 section above.

Applicant across pages 14-17 argues that the cited references, individually or in combination, do not teach or disclose a newly added limitation of the independent claims.
However, the newly amended limitation does not appear to be supported by the original disclosure — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182